Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Presidente Se-ñor Andréu García.
Por entender que la Junta de Telecomunicaciones de Puerto Rico tiene la facultad legal para atender y adjudi-car reclamaciones de daños y peijuicios, disentimos.
HH
Caribe Communications, Inc. (en adelante CaribCom) presentó una demanda en contra de la Puerto Rico Telephone Company (en adelante PRTC) ante la Junta Regla-mentadora de Telecomunicaciones de Puerto Rico (en ade-lante la Junta) por la alegada violación de unas disposiciones de la Ley de Telecomunicaciones de Puerto Rico de 1996.(1) Dicha compañía depende de la red de la PRTC para que las llamadas de sus clientes sean origina-das y terminadas. En su acción alegó que, a raíz de ciertos problemas de programación en el equipo de la PRTC, va-rias de las llamadas de sus clientes se vieron afectadas. Reclamó compensación por los daños sufridos como resul-tado de dichas violaciones.
*230Por su parte, la PRTC presentó una moción de desesti-mación en la cual alegó que la Junta no tenía facultad para atender una reclamación de daños y perjuicios. Sin embargo, la Junta la denegó tras concluir que poseía autori-dad implícita para otorgar daños por virtud de la Ley de Telecomunicaciones. Igualmente, amparó su determina-ción en el Reglamento de Práctica y Procedimiento General de la Junta Reglamentadora de Telecomunicaciones de Puerto Rico, un reglamento que dicha entidad promulgó y que reconoce tal facultad. (2)
Inconforme, la PRTC acudió al Tribunal de Circuito de Apelaciones. Tras el examen de rigor, el foro apelativo con-firmó a la Junta y determinó que la autoridad para aten-der reclamaciones por daños y perjuicios se deduce de los amplios poderes que la Ley de Telecomunicaciones le con-cedió a dicho organismo.
A solicitud de la PRTC, esta Curia expide el auto de certiorari y revoca el dictamen recurrido al concluir que la Junta no tiene facultad legal para entender en acciones de daños y perjuicios. Respetuosamente diferimos de este curso decisorio. De un examen detallado de las disposicio-nes legales pertinentes y de nuestra jurisprudencia inter-pretativa, concluimos que la Junta posee la facultad legal para atender y adjudicar reclamaciones de daños y perjuicios. Veamos.
HH hH
A. En el pasado hemos tenido oportunidad de enfren-tarnos a controversias análogas a la que hoy se nos plantea. A tales efectos, en Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756 (1997), indicamos que actualmente se acepta como válida la delegación a las agencias del poder *231de otorgar compensación por daños, ya sea porque especí-ficamente en la ley habilitadora de la agencia se le concede dicha facultad o porque esté consignado, implícitamente, en su amplia facultad para conceder remedios.
Así, hemos validado la delegación a las agencias admi-nistrativas de la facultad para otorgar compensación por daños y perjuicios en dos instancias: cuando las leyes ha-bilitadoras de las agencias conceden expresamente esa fa-cultad y cuando, al no estar claramente facultadas para imponer daños, dicho poder está implícito en la amplia fa-cultad de confeccionar remedios en la implementación de la política pública de la ley, si al así hacerlo se adelantan los intereses de la legislación que las creó. Véase Quiñones v. San Rafael Estates, S.E., supra.
El caso de autos es un ejemplo de esta segunda modalidad. Esto es, el poder de la Junta para otorgar com-pensación por daños y perjuicios está implícito en los am-plios poderes de la agencia en tanto las reclamaciones por daños tienen una relación directa y sustancial con el servi-cio público que ésta ofrece. Además, al ejercer dicha facul-tad, la Junta adelanta los intereses de su ley habilitadora. Véase Quiñones v. San Rafael Estates, S.E., supra.
Incluso, la capacidad de la Junta para conferir daños es tan evidente que el propio legislador la dio por sentado, llegando al punto de eliminar la facultad del Departa-mento de Asuntos del Consumidor para entender en estos asuntos bajo el supuesto de que la Junta sería quién ejer-citaría tal facultad. Veamos.
B. A raíz de la aprobación de la Ley Federal de Teleco-municaciones de 1996 (47 U.S.C.A. see. 251 et seq.), y luego de estudiar las necesidades de Puerto Rico en el área de las telecomunicaciones, la Asamblea Legislativa aprobó la Ley de Telecomunicaciones, mediante la cual se creó la Junta. RR.T.C. v. J. Reg. Tel. de RR., 151 D.P.R. 269 (2000).
La referida entidad se creó con los poderes y las prerro-gativas necesarias para establecer un régimen reglamen-*232tario que, inter alia, garantice la disponibilidad de servi-cios de telecomunicaciones universales a un costo razonable para los ciudadanos; vele por la eficiencia de los servicios de telecomunicaciones, y promueva la competencia.(3) De esta forma, la Junta quedó facultada por ley para reglamentar los servicios de telecomunicacio-nes en Puerto Rico y, además, para dar cumplimiento y administrar su propia ley habilitadora. P.R.T.C. v. J. Reg. Tel. de P.R., supra.
Entre los propósitos de la Ley de Telecomunicaciones se encuentran: (i) reconocer que la prestación del servicio de telecomunicaciones persigue un fin de alto interés público dentro de un mercado competitivo; (ii) asegurar la disponi-bilidad del más amplio número de posibilidades competiti-vas en la oferta de servicios y facilidades de telecomunica-ciones; (iii) asegurar que no existan barreras regla-mentarias ni procedimientos administrativos innecesarios que entorpezcan la competencia en el mercado; (iv) simpli-ficar el proceso reglamentario en aquellas situaciones en que la reglamentación sea necesaria, y (v) dirigir la regla-mentación al fomento del bienestar del consumidor y a pe-nalizar las prácticas anticompetitivas en el mercado de las telecomunicaciones. (4)
Para cumplir con tales propósitos, la Ley de Telecomu-nicaciones le confirió amplios poderes a la Junta. De esta forma se concentró en una sola agencia del Estado la juris-dicción primaria relacionada con la reglamentación del campo de las telecomunicaciones para que desempeñara la función de guardián del ambiente competitivo.(5) En efecto, según la propia legislación, la Junta tiene jurisdicción pri-maria sobre todos los servicios de telecomunicaciones, so-bre todas las personas que rindan estos servicios dentro de *233Puerto Rico y sobre todas las personas con un interés directo o indirecto en dichos servicios o compañías.(6)
Además, la Junta tiene jurisdicción sobre “[c]ualquier persona cuyas acciones u omisiones resulten en perjuicio de las actividades, recursos o intereses sobre los cuales la Junta posee poderes de reglamentación, supervisión o vigi-lancia, incluyendo cualquier persona que utilice su control sobre servicios o compañías de telecomunicaciones de tal manera que resulte en dicho perjuicio”. (Énfasis suplido.)(7)
En la Exposición de Motivos de la Ley de Telecomunica-ciones también se puede apreciar la intención legislativa de crear a la Junta como una entidad con amplios poderes.
La Junta creada por esta legislación operará en forma inde-pendiente y estará dotada con la capacidad y los poderes ne-cesarios para asegurar, facilitar y estimular la construcción y desarrollo de las facilidades de todas las ramas de las teleco-municaciones en Puerto Rico, promoviendo la competencia justa y efectiva, y detectando y corrigiendo conducta anticom-petitiva, a fin de fortalecer esta industria y, por ende, el desa-rrollo socioeconómico de la ciudadanía en general. (Énfasis suplido.)
Precisamente, la propia Ley de Telecomunicaciones ad-vierte que los poderes de la Junta se conceptualizarán am-pliamente para poder alcanzar los propósitos de la ley. El legislador, consciente de que no sería práctico enumerar una lista exhaustiva de todos los poderes de la Junta, se-ñaló que dondequiera que algún poder específico o autori-dad sea otorgado a la Junta, la enumeración no se inter-pretará como que excluye o impide cualquier otro poder o autoridad de otra manera conferida a ésta. Indicó que, ade-más de las facultades enumeradas, la Junta tendrá todos los poderes adicionales implícitos e incidentales que sean apropiados y necesarios para efectuar y llevar a cabo todos *234los poderes mencionados en la ley y para alcanzar los pro-pósitos de ésta. A tales efectos, se dispuso:
Las disposiciones de esta Ley serán interpretadas liberal-mente para poder alcanzar sus propósitos y dondequiera que algún poder específico o autoridad sea dada a la Junta, la enu-meración no se interpretará como que excluye o impide cual-quier otro poder o autoridad de otra manera conferida a ésta. La Junta aquí creada tendrá, además de los poderes enume-rados en esta Ley, todos los poderes adicionales implícitos e incidentales que sean apropiados y necesarios para efectuar y llevar a cabo, desempeñar y ejercitar todos los poderes antes mencionados y para alcanzar los propósitos de esta Ley, sujeto al sobreseimiento de dichos poderes por legislación federal o reglas de la Comisión Federal de Comunicaciones.(8)
C. En lo que respecta a la facultad de una agencia para adjudicar reclamaciones por daños y perjuicios en asuntos relacionados con las telecomunicaciones, debe ad-vertirse que no es de reciente creación. De hecho, desde 1974 el Departamento de Asuntos del Consumidor (en ade-lante D.A.Co.) ejercía dicha facultad. Así lo reconocimos en Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980). A tales efectos, el Art. 10 de la Ley Núm. 25 de 6 de mayo de 1974, Leyes de Puerto Rico pág. 154, disponía:
El Departamento de Asuntos del Consumidor tendrá juris-dicción exclusiva y original para adjudicar toda reclamación de daños y perjuicios hasta la suma de cinco mil (5,000) dóla-res con motivo de negligencia en la prestación del servicio te-lefónico a los usuarios de la Autoridad [de Teléfonos de Puerto Rico] o de cualquiera de sus subsidiarias.
Este fue el estado de derecho vigente hasta 1996. Sin embargo, ante la eventual creación de la Junta, el legisla-dor se dio a la tarea de modificarlo para atemperarlo con la premisa básica de que sería la Junta quien se encargaría de regular las telecomunicaciones a tenor con sus amplios poderes. Por tal razón, mediante legislación se dispuso que *235D.A.Co. continuaría ejerciendo la facultad delegada hasta que la Junta implementara la reglamentación correspon-diente para ejercerla. El legislador dio por sentado que la Junta que se crearía tendría la facultad para atender las reclamaciones de daños y perjuicios por virtud de los am-plios poderes que se le otorgarían para regular el mercado de las telecomunicaciones. Véase la Exposición de Motivos de la Ley Núm. 204 de 7 de septiembre de 1996, Leyes de Puerto Rico, págs. 1133-1134 (en adelante Ley Núm. 204), la cual establece:
Afín de modernizar las disposiciones que regulan los medios y empresas de telecomunicación para atemperarlas con los avances y descubrimientos modernos, esta Asamblea Legisla-tiva se propone adoptar una nueva legislación creando un or-ganismo con jurisdicción exclusiva sobre los medios y empre-sas de telecomunicaciones. A este fin, la medida presentada propone eliminar la jurisdicción del Departamento de Asuntos del Consumidor para adjudicar las reclamaciones de daños y perjuicios con motivo de negligencia en la prestación del ser-vicio telefónico [.]
Precisamente, la See. 2 de la Ley Núm. 204, supra, pág. 1134, indica:
El Departamento de Asuntos del Consumidor continuará atendiendo y adjudicando aquellas reclamaciones por daños y perjuicios hasta la suma de cinco mil (5,000) dólares que ha-yan sido presentadas ante su consideración con anterioridad a la presente Ley. De igual modo, atenderá todas aquellas recla-maciones que se instaren por daños y perjuicios hasta la suma de cinco mil (5,000) dólares por motivo de negligencia en la prestación de servicios telefónicos presentada contra cualquier compañía de telecomunicaciones hasta tanto la Junta Regla-mentados de Telecomunicaciones implemente la reglamenta-ción correspondiente. (Enfasis suplido.)
Como puede apreciarse, el legislador eliminó la facultad de D.A.Co. para entender en ciertas reclamaciones de da-ños, pues suponía que la Junta lo sustituiría, ya que ésta sería la entidad idónea para atender las acciones de daños y perjuicios en aquellos asuntos relacionados con su *236competencia. Los amplios poderes con los que se creaba dicha entidad suponían que ésta tendría la facultad nece-saria para entender las reclamaciones.
De hecho, la Junta dio cumplimiento al mandato legal y mediante la “reglamentación correspondiente” delimitó dicha facultad. Así, la Junta promulgó el Reglamento de Práctica y Procedimiento General de la Junta Reglamen-tadora de Telecomunicaciones de Puerto Rico, Reglamento Núm. 5664 de 8 de agosto de 1997, el cual dispone en su Sec. 7.6(e): “La Junta podrá imponer sanciones u otros re-medios adicionales y ordenará, de entenderlo necesario, la indemnización al querellante de los daños y perjuicios oca-sionados a éste por las acciones u omisiones de la parte querellada.” (Énfasis suplido.)
Es al amparo de este marco legal, y a tenor con nuestra jurisprudencia interpretativa, que debemos atender la in-terrogante que este recurso nos plantea: ¿Tiene la Junta facultad legal para entender en reclamaciones de daños y perjuicios? Entendemos que sí.
HH 1-H HH
Según hemos podido apreciar, la capacidad de la Junta para otorgar daños fue concebida por el legislador. La Ley Núm. 204, supra, expresaba el entendimiento legislativo de que la Junta que se crearía tendría amplios poderes, incluso el poder de otorgar daños. Por ello, expresamente se estableció una medida transitoria para que D.A.Co. con-tinuara atendiendo las reclamaciones por daños y perjui-cios por motivo de la negligencia en la prestación de servi-cios telefónicos hasta tanto la Junta implementara la reglamentación correspondiente, lo cual se hizo.
Precisamente, dicha facultad es un poder incidental, y una consecuencia necesaria, de los amplios poderes que la Ley de Telecomunicaciones le confiere a la Junta. La recla-mación en daños, en muchas ocasiones, es inherente a la *237causa de acción que el legislador le encomendó atender a la Junta. Esto pues, las violaciones a las disposiciones de la Ley de Telecomunicaciones tienen un efecto económico directo en los consumidores o en las compañías competidoras.
Conscientes de esto, al analizar las facultades de la Junta hemos precisado que la intención de la Legislatura al crear dicha entidad no fue únicamente que ésta detecte conducta anticompetitiva, sino que también la corrija. P.R.T.C. v. J. Reg. Tel. de RR., supra. A tenor con los pro-pósitos de la ley, resulta evidente que entre las facultades correctivas que la Junta posee se incluye la autoridad para conceder daños. Tal poder es consecuente con los amplios poderes que dicha entidad ejerce en protección del bienes-tar general de la industria de telecomunicaciones y, por ende, de la ciudadanía puertorriqueña. La imposición de daños es una herramienta efectiva que tiene la Junta para alcanzar los propósitos de la Ley de Telecomunicaciones de proteger al consumidor, promover la competencia y corre-gir prácticas anticompetitivas.
Una reclamación de daños ante la Junta tiene una rela-ción directa y sustancial con el servicio público que dicha agencia está obligada a ofrecer y adelantaría los propósitos de la Ley de Telecomunicaciones. No debemos olvidar, como bien nos recuerda la Junta en su comparecencia ante nos, que por más de medio siglo la PRTC ha mantenido el control y monopolio telefónico de Puerto Rico y, como parte de su poder, en ocasiones ha implementado tácticas dirigi-das a mantener a sus competidores fuera del mercado o en desventaja, ocasionándoles daños y perjuicios.
Por ello, la imposición de daños podría ser apropiada, por ejemplo, en el caso de una persona a quien se le niegue caprichosamente el servicio telefónico o en el caso de un competidor a quien la PRTC le niegue acceso a su sistema de manera injustificada. Limitar la capacidad de la Junta a meramente determinar la legalidad de las actuaciones *238de una compañía, sin permitirle adjudicar compensaciones económicas por los daños ocasionados, atentaría contra el propósito de la Ley de Telecomunicaciones de eliminar la conducta anticompetitiva y de proteger a los consumidores, y supondría ignorar la intención legislativa de que fuera la Junta quien se encargara de ventilar las reclamaciones.
Igualmente, al ejercer la facultad de imponer daños, la Junta no sólo adelanta los intereses de su ley habilitadora, sino que evita que la persona afectada tenga que incurrir en los costos de un nuevo procedimiento ante los tribunales para obtener un remedio completo. Nos parece evidente que, al amparo de la Ley de Telecomunicaciones, la Junta tiene la facultad de resolver la totalidad de la querella que se le presenta sobre asuntos de telecomunicaciones. Esto fue lo que pretendió el legislador. Sería sumamente one-roso que, ante una violación a la Ley de Telecomunicacio-nes, se le exija a la persona afectada acudir primero a la Junta y presentar toda su prueba para luego indicarle que si desea obtener un remedio completo deberá dirigirse a los tribunales para reclamar los daños.
A nuestro modo de ver, sería más apropiado que la Junta, que ya ha visto y pasado juicio sobre la prueba, haga la determinación de daños y no imponerle a la parte afectada la obligación de presentar otra vez toda la prueba ante un tribunal, con los gastos que esto implica. Además, debe tenerse presente que muchas de las violaciones a la Ley de Telecomunicaciones podrían involucrar considera-ciones técnicas, propias de una agencia especializada. Por supuesto, siempre existirá el recurso de revisión judicial para garantizar el debido proceso de ley.
Como bien admite la Junta en su comparecencia ante nos, con la presente acción la PRTC persigue crear más escollos en el camino de sus competidores o en el de los consumidores, dividiendo las querellas de telecomunicacio-nes en dos acciones similares, una ante los tribunales de justicia (para recobrar daños) y otra ante la Junta. Con *239toda probabilidad, en ambas acciones los consumidores tendrán que presentar la misma prueba, con la consecuen-cia de que dicha bifurcación agotaría sus recursos económi-cos, los cuales probablemente serán muy limitados.
Esta bifurcación de la causa de acción, como indica la Junta, agotaría los recursos económicos de la competencia y de los consumidores, y evitaría una solución adecuada y eficaz a tono con las exigencias de dicha legislación. Por ello, privar a la Junta de la facultad para otorgar daños retrasaría los fines de la Ley de Telecomunicaciones, en tanto dificultaría abrir el mercado a la competencia.
Sin la facultad legal para que la Junta compense por daños, muchas compañías de telecomunicaciones no ten-drían incentivo alguno para cumplir con la Ley de Teleco-municaciones en tanto las violaciones a dicha legislación representarían un beneficio económico mayor que cual-quier multa que la Junta le pueda imponer. Además, la compensación de daños ante un tribunal (la cual se produ-ciría tras finalizar un primer procedimiento ante la Junta) sería lo suficientemente remota e incierta (en tanto depen-dería de la frágil capacidad económica de los consumidores o de los competidores para costear un segundo proceso ante los tribunales), como para desincentivar el cumplimiento de la Ley dé Telecomunicaciones.
En fin, por entender que la Junta tiene la facultad legal necesaria para entender en acciones de daños y perjuicios, confirmaríamos el dictamen del Tribunal de Circuito de Apelaciones. En vista de que la. Opinión del Tribunal llega a otra conclusión, respetuosamente disentimos.

(1) Ley Núm. 213 de 12 de septiembre de 1996 (27 L.P.R.A. see. 265 et seq.) (en adelante Ley de Telecomunicaciones).


(2) Véase Reglamento de Práctica y Procedimiento General de la Junta Regla-mentadora de Telecomunicaciones de Puerto Rico, Reglamento Núm. 5664 de 8 de agosto de 1997.


(3) Véase Exposición de Motivos de la Ley Núm. 213, supra, Ley de Telecomunicaciones.


(4) Véase Art. 1-2 de la Ley de Telecomunicaciones, 27 L.P.R.A. see. 265.


(5) íd.


(6) Art. II-6 de la Ley de Telecomunicaciones, 27 L.P.R.A. sec. 267(e).


(7) íd.


(8) Véase Art. 11-10 de la Ley de Telecomunicaciones, pág. 1176.